Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on September 23, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to evaluate the patentability of both the claimed compound/composition and method simultaneously.  This is not found persuasive because there are no structural/compositional attributes in the invention defined by claims 3 and 4 that would necessarily confine their use to patterning processes.  Thus, the Examiner does not benefit by being able to narrow the search to silicon-containing compounds used in the same context.  Moreover, where a structurally-compliant compound is taught, but for different applications, the Examiner must assess whether or not a reasonable case can be made that it would also be obvious to used that compound in the formulation of resist layers.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al., U.S. Patent # 5,260,398.
See Example 2C where there is described the synthetic preparation of a compound that contains units Sx-3 where R1 is a 5-(2’,4’-dicyanatophenylethyl)norbornyl group.  This group may be aptly defined by the formula for R1 in claim 2 where R15 is a dicysnatophenyl moiety,  R13 and R14 are –CH2-, R12 is a norbornylene group, and R11 is a single bond.  Example 3 teaches curing this compound in the present of a Co-based catalyst.

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Geng et al., CN 111944149 teaches the preparation of silsesquioxane polymers comprising each of aromatic-, ethylenically-unsaturated, and perfluoroalkyl substituents.  See [0010] of the original disclosure.  Relevant to the present discussion, one of the permutations of the group

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

is a substituent represent by the formula

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
1 of claim 2 where R11, R13, and R14 are single bonds, R12 is a cyclohexylene ring, and R15 is a phenyl residue.  However, this reference does not qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


November 12, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765